Citation Nr: 0115513	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to revision or amendment of a June 4, 1993, 
RO decision due to clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  His awards and decorations included the Combat 
Infantryman Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2000, at which time, it was 
remanded for further development.  That development has now 
been completed, and the case has been returned to the Board 
for further appellate consideration.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral foot disability is the subject of a 
remand at the end of this decision.


FINDINGS OF FACT

1.  The veteran did not appeal the June 4, 1993, RO decision 
which found no CUE in a June 2, 1981, RO decision which had 
denied entitlement to service connection for bilateral foot 
disability.

2.  The June 4, 1993, rating decision was reasonably 
supported by the evidence then of record and prevailing legal 
authority.  



CONCLUSIONS OF LAW

1.  The RO's June 4, 1993, decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).

2.  The RO's June 4, 1993, decision, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 
2000); 38 C.F.R. § 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating action, dated June 2, 1981, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral foot disability.  The veteran was notified of that 
decision, as well as his appellate rights; however, a Notice 
of Disagreement (NOD) was not received with which to initiate 
the appellate process.  Accordingly, that decision became 
final.  38 U.S.C. § 4005(c); 38 C.F.R. § 19.129(a).  Previous 
determinations which are final and binding, including 
decisions of service connection, are accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  Thereafter, the veteran claimed that the June 2, 
1981, RO decision should be reversed or amended, because it 
was the product of CUE.  On June 4, 1993, however, the RO 
found that the June 2, 1981, decision had not involved CUE.  

The veteran now maintains that the June 4, 1993, rating 
decision, itself, was the result of CUE.  In so doing, he is 
effectively requesting that the Board again take up the issue 
of CUE with respect to the June 1981 decision.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Further, the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome of the 
decision.  A determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of failure 
to follow the regulations or failure to give due process, or 
any other general, non-specific claim of error meet the 
restrictive definition of CUE.  Simmons v. West 14 Vet. 
App. 84, 87-88  (2000); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

In June 1993, the RO recognized that in June 1981, service 
connection connoted many factors, but basically, it meant 
that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C. § 310 (1976); 38 C.F.R. § 3.303(a) 
(1980).  A preexisting injury or disease was considered to 
have been aggravated by active military, naval, or air 
service, where there was an increase in disability during 
such service, unless there was a finding that the increase in 
disability had been due to the natural progress of the 
disease.  38 U.S.C. § 353 (1976); 38 C.F.R. § 3.306(a) 
(1980).  Continuity of symptomatology was required where the 
condition noted during service had not, in fact, been shown 
to be chronic or where the diagnosis of chronicity could 
legitimately be questioned.  When the fact of chronicity in 
service was not adequately supported, then a showing of 
continuity after discharge was required to support the claim.  
38 C.F.R. § 3.303(b) (1980).  

In June 1993, the RO noted that in June 1981 the evidence had 
shown that during his service entrance examination in March 
1968, the veteran had responded in the negative, when asked 
if he then had or had ever had, foot trouble.  The following 
month, a statement from the veteran's private podiatrist 
showed that the veteran had acutely infected feet which were 
being treated.  The podiatrist expected the infection to 
clear in 2 to 6 weeks.  In May 1968, the veteran was found 
unfit for military service.  

In December 1968, another private podiatrist reported that he 
was treating the veteran for excruciating metatarsalgia, 
especially in the right foot and for bromidrosis with an 
associated fungus.  The podiatrist understood that such 
condition was chronic with a history of previous treatment.  

Although the veteran received treatment for metatarsalgia and 
a skin infection of the feet prior to service, there was no 
evidence in service of any increase in the underlying 
pathology during service.  In March 1969, the veteran's left 
heel was X-rayed to rule out the possibility of a stress 
fracture.  Such X-rays were negative.  In November 1969, he 
was treated for tinea pedis.  Otherwise, there was simply no 
evidence of any treatment of his feet during service.  During 
his service separation, he responded in the affirmative, when 
asked if he then had, or had ever had, foot trouble; however, 
the examination of his feet was reportedly normal.  

There was no further record of treatment for the veteran's 
feet until the late 1970's  and early 1980's.  From March 
1979 to March 1981, the veteran was treated by a private 
podiatrist and underwent complete fusion of the 
metatarsophalangeal joints, 2 - 3 - 4 - 5, bilaterally.  He 
also demonstrated calcaneal spurs, bilaterally and multiple 
verrucae of the plantar surface of the metatarsal area, 
bilaterally.  In May 1981, X-rays of the veteran's feet 
reportedly showed bilateral hallux valgus and minimal 
degenerative arthritis of the tarsal navicular and first 
metatarsal phalangeal joint, bilaterally.  Later that month, 
it was noted that he was receiving treatment for foot 
disability, including a hairline fracture of the right 4th 
toe.

In May 1981, the veteran underwent a VA examination, during 
which he complained of pain and swelling of the feet in 1968, 
after being drafted.  He reported that since that time, he 
had had pain from his mid-feet to his heels.  Following the 
examination, the diagnoses were chronic foot strain, calluses 
on the feet and minimal degenerative joint disease of the 
feet.

In its decision in June 1993, the RO properly set forth the 
evidence as it existed in June 1981 and noted that the 
veteran's foot disability, including metatarsalgia, had 
clearly existed prior to service.  The RO noted, correctly, 
that there was no evidence of aggravation during service and 
that there was no evidence of treatment for foot disability 
until many years after service.  Consequently, in June 1993, 
the RO concluded that there had been no evidence of CUE with 
respect to the RO's June 1981 decision which had denied 
entitlement to service connection for the veteran's bilateral 
foot disability.  

In reviewing the RO's June 1993 decision, the Board can find 
no evidence of CUE.  The RO properly considered the correct 
law and regulations in effect in June 1981, as well as the 
evidence of record at that time.  Consequently, there is 
simply no basis to reverse or amend the RO's June 1993 
decision.

In arriving at this decision, the veteran alleges that there 
are missing SMRs which are relevant to his claim of 
entitlement to service connection for bilateral foot 
disability.  He maintains that pursuant to Hayre v. West, 188 
F.3d 1327, 1333 - 35 (Fed. Cir. Aug. 16, 1999), when there is 
a breach of the duty to assist in which the VA fails to 
obtain pertinent service medical records specifically 
indicated by the veteran, and fails to provide the veteran 
with notice explaining the deficiency, adjudication of the 
claim does not become final for purposes of appeal.  The 
decision in Hayre, however, was handed down well after the 
RO's decisions in June 1981 and in June 1993 had become 
final.  Court opinions that formulate new interpretations of 
the law subsequent to an RO decision cannot be the basis of a 
valid CUE claim.  Berger v. Brown, 10 Vet. App. 166, 170 
(1997); Op. VA Off. Gen. Counsel, Precedent 9-94 (March 25, 
1994) (published in VA Summary of Precedent Opinions of the 
General Counsel, 59 Fed. Reg. 27307, 27309 (May 26, 1994)). 

Finally, the veteran contends that there was CUE in the June 
1981 decision in that the veteran was a combat veteran and 
aggravation of his preservice foot disability should have 
been recognized under 38 U.S.C. § 354(b) (1976); 38 C.F.R. 
§ 3.304(d) (1980).  In June 1981, section 354(b) provided as 
follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
[VA] shall accept as sufficient proof of 
service connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

In this case, however, the veteran's contentions of increased 
foot disability during basic training predated his 
participation in combat.  Even if the Board accepts the 
veteran's statements that he had foot treatment during basic 
training, they do not clearly and unmistakably rebut the fact 
that there had been no further evidence of bilateral foot 
disability for many years thereafter nor do they clearly and 
unmistakably rebut the RO's conclusion that in June 1981 
there was simply no competent evidence of a nexus between the 
veteran's foot disability and service, either on the basis of 
direct service connection or on the basis of aggravation.  To 
conclude otherwise would require a reevaluation and 
reweighing of the evidence, a process which, as noted above, 
can never rise to the stringent definition of CUE.

Absent any evidence that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied, there is no basis for a finding of 
CUE with respect to the RO's decision of June 4, 1993.  
Accordingly, that decision will not be reversed or amended.  
To that extent, the appeal is denied.



ORDER

There being no CUE in a June 4, 1993, RO decision, revision 
or amendment of that decision is denied.


REMAND

The issue of entitlement to service connection for bilateral 
foot disability has been before the RO on several occasions, 
the last time on October 1, 1982.  In that decision, the RO 
confirmed and continued the June 2, 1981, rating action which 
had originally denied entitlement to service connection for 
bilateral foot disability.  The evidence on file in October 
1982 was essentially the same as that on file in June 1981.  
The veteran was notified of the October 1, 1982, decision, as 
well as his appellate rights; however, again, an NOD was not 
received with which to initiate the appellate process.  
Accordingly, that decision became final.  38 U.S.C. 
§ 4005(c); 38 C.F.R. § 19.129(a).  The veteran now seeks to 
reopen his claim of entitlement to service connection for 
bilateral foot disability.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Evidence added to the record since October 1982, includes 
records and reports from private podiatrists who 
examined/treated the veteran for bilateral foot disability.  
In June and July 1997, a private podiatrist stated that it 
was apparent from the veteran's current foot structure that 
his past podiatric history was consistent with difficulty 
performing his duties due to cavus foot deformity.  In March 
1999, another private podiatrist reported that the veteran 
had severe hallux abducto valgus deformity along with severe 
metatarsal and deformed toes, bilaterally.  The veteran 
stated that his feet were casted in service but that he was 
sent out to march with casts on his extremities, bilaterally.  
He felt that his congenital deformity was aggravated by being 
in the armed services.  The examiner agreed that any type of 
marching and casting of the veteran's feet would have caused 
aggravation of the mechanical as well as the hereditary 
deformities.

As noted above, the veteran maintains that there are 
outstanding service medical records, dated from March to July 
1969, which show that his preservice foot disability was 
treated during basic training.  On Standard Form 180, 
associated with a 1993 request for records, the veteran 
reported that the missing medical records consisted of 
hospital reports from C-5-1, Tank Hill, Fort Jackson, South 
Carolina. The VA has made several attempts through the 
National Personnel Records Center in St. Louis, Missouri, to 
obtain the veteran's service medical records, and 
specifically those from March to July 1969; however, to date, 
those attempts have met with negative results.  (See, e.g., 
November 1993 reply to request to National Personnel Records 
Center).  It does not appear, however, that a request for 
such records has been sent directly to Fort Jackson, South 
Carolina.  Accordingly, additional attempts should be made to 
locate such records.  Hayre.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should make 
another attempt to secure the veteran's 
service medical records, dated from March 
to July 1969, through alternative 
sources, including, but not limited to, 
the medical department at Fort Jackson, 
South Carolina.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for bilateral foot 
disability.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

